DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on a registration certificate filed by the applicant the European Union on September 27, 2021.  It is noted, however, that applicant has not filed a certified copy of the application number 008706618-0001 as required by 37 CFR 1.55.  See MPEP § 502.02, subsection V. In the case of a design application, the certified copy of the application must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
Objection to the Claim

The second sentence in the claim that reads: 
“Application for overall protection for industrial design(s) as shown and described.”
is objected to because the specific wording of the claim must be in formal terms to the ornamental design for the article as shown, or as shown and described. The title of the design must designate the particular article. MPEP 2920.04(a), 37 CFR 1.1025
To overcome this objection, the examiner suggests for the applicant to delete the second sentence. Once deleted, the amended claim would state:
--"The ornamental design for the handbag as shown and described.”--
Claim Rejection - 35 USC §112(a)&(b)
The claim is rejected under 35 U.S.C. 112 (a)&(b), as the claimed invention is not described in such a full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to point out and distinctly claim the subject matter which the inventor regards as the invention. 
The claim is indefinite and non-enabling for the following reasons:
The claim is indefinite and non-enabled because broken lines have been used in the reproductions, but their meaning has not been described in the specification.  If broken lines are included in the reproductions, their use must be defined in the specification; i.e., environment, boundary, stitching, fold lines, etc.  Dotted or broken lines may mean different things in different circumstances and it must be made entirely clear what they do mean.  See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967)
Structure that is not part of the claimed design, but is considered necessary to show the environment in which the design is associated, may be represented in the drawing by broken lines. This includes any portion of an article in which the design is embodied or applied to that is not considered part of the claimed design. In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980). Unclaimed subject matter may be shown in broken lines for the purpose of illustrating the environment in which the article embodying the design is used. Unclaimed subject matter must be described as forming no part of the claimed design.  A boundary line may be shown in broken lines if it is not intended to form part of the claimed design. Applicant may choose to define the bounds of a claimed design with broken lines when the boundary does not exist in reality in the article embodying the design. It would be understood that the claimed design extends to the boundary but does not include the boundary.  MPEP 1503.02 III
For example, if the broken lines shown in the reproductions are meant to be stitching, and are to be included in the claimed design, the applicant could insert the following broken line statement in the specification preceding the claim (MPEP § 1503.02, subsection III):
-- The evenly spaced broken lines in the drawing depict stitching and are part of the claimed design. –

The shape of the round monogram hardware on the side of the handbag is inconsistent throughout Reproductions 1.1-1.4, 1.6 and 1.7 as follows:1.1: The perspective view of the handbag shows detailed monogram hardware.
1.2: Front view of the handbag shows no detail in the round hardware area, which is inconsistent with the detail shown on the hardware in reproduction 1.1.
1.3: Back view shows one vertical line detail on the hardware, which is inconsistent with reproductions 1.1 and 1.2.
1.4: Side view shows detailed monogram hardware, which is consistent with the hardware shown in reproduction 1.1 perspective view, but inconsistent with reproductions 1.2 and 1.3.
1.6: Bottom view of the handbag shows no detail on the hardware, which is consistent with reproduction 1.2, but inconsistent with reproductions 1.1, 1.3 and 1.4.
1.7: The view showing the handbag open shows no hardware, which is inconsistent with reproductions 1.1, 1.2, 1.3, 1.4, and 1.6, which shows hardware on the upper right side of the body of the handbag.
See detailed illustration on following page:















    PNG
    media_image1.png
    1152
    874
    media_image1.png
    Greyscale





















To overcome this rejection, the examiner suggests for the applicant to amend the reproductions so the hardware on the side of the handbag is consistently shown in 1.1-1.4, 1.6 and 1.7.
The white space between the compartments in reproductions 1.4 - 1.6 shows the handbag as separate pieces that are not connected to each other. This is not consistent with reproduction 1.7, which shows the compartments connected to the main body of the bag.
See detailed illustration on following page:


    PNG
    media_image2.png
    1632
    958
    media_image2.png
    Greyscale

To overcome this rejection, the examiner suggests for the applicant to amend reproductions 1.4 - 1.7 so the compartments of the handbag are shown consistently.
There are inconsistencies in the sizes of the two adjustment bands shown on the strap throughout Reproductions 1.1-1.5, and 1.7:
1.1: The perspective view of the handbag shows the adjustment band on the left side of the strap is longer than the one on the right.
1.2: The front view of the handbag shows two adjustment bands on the strap that are the same length, which is inconsistent with the two bands shown on the strap in reproduction 1.1.
1.3: Back view shows of the handbag shows two adjustment bands on the strap that are the same length, which is consistent with 1.2, but inconsistent with 1.1.
1.4: Right side view shows a single adjustment band on the right side that is shorter than what is shown on the right side in reproductions 1.2 and 1.3, but longer than what is shown on the right side in reproduction 1.1.
1.5: Left side view of the handbag shows a single adjustment band on the left side that is a consistent length with the left side adjustment band shown in reproductions 1.1 – 1.3 and 1.7.
1.7: The view showing the handbag open shows the adjustment band on the left side of the strap is longer than the one on the right. This is consistent with reproductions 1.1.
See detailed illustration on following page:



    PNG
    media_image3.png
    1758
    1540
    media_image3.png
    Greyscale















To overcome this rejection, the examiner suggests for the applicant to amend the reproductions so the adjustment bands on the strap of the handbag are consistently shown in 1.1-1.5 and 1.7.

    PNG
    media_image4.png
    513
    438
    media_image4.png
    Greyscale
There are inconsistencies in the area where the strap connects to the monogram hardware on the right side of the handbag in reproductions 1.1 and 1.4. The strap tapers in at the connection point in reproduction 1.4, but is not tapered in 1.1.







To overcome this rejection, the examiner suggests for the applicant to amend the reproductions so the area where the strap connects to the hardware of the handbag is consistently shown in 1.1 and 1.4.
There are inconsistencies in the stitching shown in reproductions 1.1 and 1.4. Stitching is shown on both side of the strap on the handbag in reproduction 1.4, but this same area of the bag shows no stitching in reproduction 1.1. See illustration on the following page:

    PNG
    media_image5.png
    983
    759
    media_image5.png
    Greyscale












To overcome this rejection, the examiner suggests for the applicant to amend the reproductions so the stitching is consistently shown in 1.1 and 1.4.

When preparing new or replacement reproductions, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Any amended replacement reproduction sheet should include all of the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is being amended.  The reproduction or reproduction number of an amended drawing should not be labeled as “amended.”  If a drawing reproduction is to be canceled, the appropriate reproduction must be removed from the replacement reproduction sheet, and where necessary, the remaining reproductions must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement reproduction sheets may be necessary to show the renumbering of the remaining reproductions.  If all the reproductions on a sheet are canceled, a replacement reproduction sheet is not required.  A marked-up copy of the reproduction sheet (labeled as “Annotated Sheet”) including an annotation showing that all the reproductions on that sheet have been canceled must be presented in the amendment or remarks section that explains the change to the reproductions.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).
The references cited but not applied are considered cumulative art related to the claimed design.
Hague – Reply Reminder for all Refusals
Applicants reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the Applicant. If the Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only):
https://www.uspto.gov/patents/apply/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration.
Facsimile to the USPTO's Official Fax Number (571-273-8300) Do Not Fax Formal Drawings.
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

For additional information regarding responding to office actions see: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Patent Center, which may be viewed by the applicant at:
https://patentcenter.uspto.gov
Contact and Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M GEBHART whose telephone number is (571)272-9690. The examiner can normally be reached on Monday-Thursday from 7:30 am to 6 pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra S Snapp, can be reached at telephone number 571-272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.G./Examiner, Art Unit 2912                                                                                                                                                                                                        
/BRETT MILLER/Examiner, Art Unit 2918